Citation Nr: 0407190	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  01-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of a total rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947 and from January 1950 to December 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

By rating action of November 1998, a TDIU was granted 
effective January 12, 1998.  It was held, in effect, that 
regulations taking effect that date allowed separate ratings 
to be assigned, which in combination, resulted in a 60 
percent rating for a single disability being assigned.  Prior 
to that rating, the bilateral frozen feet residuals had been 
evaluated 50 percent disabling.  A separate 10 percent rating 
was assigned for tinnitus.  Thereafter, in April 2000, the 
veteran reopened a claim for an earlier effective date for a 
TDIU, contending that he had not worked for years.  That 
claim was denied, at least in part, on the basis that prior 
to the January 12, 1998, change in Diagnostic Code 7122, he 
did not meet the schedular requirements for the grant of a 
TDIU.

In January 2002 the Board remanded the case to the RO for 
additional development, to include obtaining the medical 
records on which the Social Security Administration (SSA) 
based the award of SSA benefits to the veteran.  The RO, via 
an April 2003 letter, asked the SSA to provide these records.  
The Board notes that, while SSA responded to the veteran as 
concerns the disability for which he was awarded benefits, 
the Board notes no SSA records in the claim file or a 
response from SSA to VA as concerns the April 2003 VA 
request.  This, unfortunately, necessitates another remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  The RO should follow up on the April 
2003 request of SSA and seek to obtain 
from the SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If records are no longer 
available, SSA should provide a written 
statement to that effect for the claim 
file.

2.  After the above is completed, the RO 
shall review all of the evidence obtained 
since the last supplemental statement of 
the case (SSOC) in light of all the other 
evidence of record.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




